Citation Nr: 0612865	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  99-08 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision.  The Board previously 
remanded the claims in October 2003.  At that time, the Board 
noted that the veteran appeared to have raised a claim for 
increased rating for post-traumatic stress disorder (PTSD) 
and attempted to reopen a previously denied claim of service 
connection for hearing loss.  Those issues are not before the 
Board at this time and are referred to the RO for appropriate 
development.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence fails to show that the veteran has tinnitus 
which was caused by his time in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran asserts that he has tinnitus as a result of his 
time in the infantry during the Korean War.  

Service medical records fail to show any complaint or 
diagnosis of tinnitus, and the veteran's separation physical 
found the veteran's ears to be normal.

The first documented complaint of tinnitus in the veteran's 
claims file was made during a VA examination in May 2002, a 
half-century after the veteran was discharged from service.  
While private and VA treatment records show complaints of 
tinnitus, the treatment records fail to associate the 
complaints of tinnitus with the veteran's time in service.

At a VA examination in August 2005, the veteran again voiced 
complaints of tinnitus in his right ear.  The examiner noted 
the lack of complaints of tinnitus both during and after the 
veteran's time in service, as well as the lack of any mention 
of tinnitus by the various doctors who examined the veteran 
for many years after service.  The examiner also explained 
that tinnitus is related to hearing loss and is a very 
subjective symptom.  Based on the fact that the veteran 
described no tinnitus in his left ear (which was the ear 
which had more severe hearing loss and diminished word 
recognition ability) the examiner found the veteran's 
statements regarding tinnitus to be unreliable.  As such, the 
examiner declined to certify a diagnosis of tinnitus. 

As the examiner refused to certify the veteran's claims of 
tinnitus, evidence of a present disability has not been 
presented; and, as such, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the veteran's claim of entitlement to service 
connection for tinnitus is denied.

Furthermore, even if the veteran were shown to have tinnitus, 
there is no medical opinion of record linking the veteran's 
complaints of tinnitus to his time in service, and, as such, 
service connection would still be denied.

Finally, the Board is required to address whether the duties 
to notify and assist the veteran have been met.  Among other 
things, VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  VA is also 
required to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

Proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In October 2001, August 2002 and December 2004 letters, the 
RO clearly advised the veteran of the first, second and third 
elements required by Pelegrini II.  While he has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim of service connection 
for tinnitus, he has effectively been notified of the need to 
provide such evidence.  The December 2004 letter informed him 
that additional information or evidence was needed to support 
his claim and asked him to send the information or evidence 
to the AMC.  In addition, a September 2005 supplemental 
statement of the case (SSOC) contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes the "any evidence in 
the claimant's possession" language.  Under these 
circumstances the veteran has been adequately informed of the 
need to submit relevant evidence in his possession. 

The five elements of a claim for service connection include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case VA provided the veteran with notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection, but did not provide him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, there is no prejudice 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claims (which itself predated 
the enactment of the laws and regulations which codified the 
Veterans Claims Assistance Act of 2000), he was thereafter 
provided content-complying notice and proper subsequent VA 
process.  Thus, he was not prejudiced by the timing of the 
notice; this was harmless error.  VA issued a duty to assist 
letter to the veteran in December 2004.  He was afforded an 
opportunity to respond to it and the AMC subsequently 
reviewed the claim and issued an SSOC in September 2005.  
Under these circumstances, the Board finds that the duty to 
notify has been met.  

With regard to the duty to assist, the veteran's service 
medical records are associated with the claims folder, as are 
all pertinent and available VA and private treatment records 
identified and/or provided by the veteran.  In addition, the 
veteran has been afforded a VA examination in connection with 
the claim and the report of that examination was obtained and 
reviewed.  The veteran has not indicated that there are any 
outstanding records pertaining to his claim.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not be prejudiced by the Board's adjudication 
of his claim of service connection for tinnitus.  


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran's only service-connected disability is PTSD, 
currently rated as 50 percent disabled.  As such, he fails to 
meet the schedular criteria for TDIU.  Nevertheless, the 
veteran's file demonstrates that he may be unemployable due 
to his service connected disabilities.

At a VA examination in August 2005, the examiner opined that 
the veteran's primary degenerative dementia of the 
Alzheimer's type, together with his PTSD condition has 
rendered him unemployable.  However, the September 2005 SSOC, 
issued in response to the VA examination, failed to address 
whether the veteran's claim should be referred to the 
director of the Compensation and Pension Service for extra-
schedular compensation consideration, pursuant to 38 C.F.R. 
§ 4.16 (b).  Whether the veteran is entitled to a TDIU on an 
extraschedular basis must be remanded to the RO for initial 
consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Consider whether, in light of the 
findings in the August 2005 VA 
examination, the veteran's claim for TDIU 
should be referred to the director of the 
Compensation and Pension Service for 
extra-schedular compensation 
consideration.

2.  If the claim is not referred to the 
director of Compensation and Pension 
Service for extra-schedular compensation 
consideration, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response, before 
returning the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

 
______________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


